Fourth Court of Appeals
                                  San Antonio, Texas
                                       January 22, 2015

                                     No. 04-14-00712-CV

                IN THE INTEREST OF A.F., C.J., JR., C.J., C.J., Children,

                  From the 285th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013-PA-02455
                     Honorable Charles E. Montemayor, Judge Presiding


                                        ORDER

       Appellant Daniele Amezquita’s brief was originally due on January 19, 2015. Appellant
Amezquita filed her first request for an extension of time, requesting an additional twenty days.
Appellant Amezquita’s motion is GRANTED. Appellant’s brief is due to be filed with this court
no later than February 9, 2015. Absent extenuating circumstances, no further extensions will
be given.


                                                    _________________________________
                                                    Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of January, 2015.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court